1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3
      VICTORIANO G. LOPEZ,                                        Case No.: 3:17-cv-00732-RCJ-WGC
4
                            Plaintiff,                                           ORDER
5

6
      vs.

7     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
8
                            Defendants.
9

10
            The court will establish new deadlines for the parties to address the interpretation of Nevada
11
     Department of Corrections Administrative Regulation (AR) 639 and the provisions therein including,
12
     (1) whether an inmate who is personally involved in a civil rights lawsuit directly involving medical issues
13
     may possess copies of the inmate’s medical records relevant to the lawsuit’s medical issues
14
     [AR 639.02(8)], and (2) whether an inmate involved in such litigation, if indigent, will be provided copies
15
     of such relevant records [AR 639.02(7)(c)]. Any existing deadlines pertaining to briefing of this issue are
16
     VACATED. The court will also set a hearing on the aforementioned issues.
17
            IT IS SO ORDERED.
18
            DATED: December 9, 2019.
19

20                                                          ______________________________________
                                                            WILLIAM G. COBB
21                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25
